Per Curiam.
Respondent was admitted to practice by this Court in 1982. He maintained an office for the practice of law in New Jersey, where he was admitted to the bar in 1975.
By order dated March 27, 2007, the Supreme Court of New Jersey disbarred respondent upon his consent. Respondent had tendered his consent to disbarment in an affidavit in which he admitted to the knowing misappropriation of client trust funds.
Petitioner moves for an order imposing reciprocal discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has not replied to the motion.
We grant petitioner’s motion and we further conclude that, in the interest of justice, respondent should be reciprocally disbarred.
Crew III, J.P., Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is reciprocally disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other pub-*633lie authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).